Citation Nr: 1115914	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial rating in excess of 30 percent for vertigo.  

3.  Entitlement to an initial rating in excess of 10 percent for lower back sprain/strain.  

4.  Entitlement to an initial rating in excess of 10 percent for right hand carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969 and from August 2002 to April 2003.  The Veteran also had service in the Army Reserve and the Army National Guard of Pennsylvania, with periods of active duty for training (ADT), to include in March and April 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In the June 2005 rating decision, the RO, in pertinent part, granted service connection for vertigo (evaluated as 30 percent disabling), chronic lower back sprain/strain (evaluated as 10 percent disabling), and right hand carpal tunnel syndrome (evaluated as 10 percent disabling), and denied service connection for a neck condition.  Each grant of service connection was effective July 23, 2004.  In a May 2006 rating decision, the RO granted service connection for spondylotic and degenerative joint disease of the cervical spine, representing a full grant of the benefit sought in regard to the claim for service connection for a neck condition.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for vertigo, lower back sprain/strain, and right hand carpal tunnel syndrome the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In the May 2008 rating decision, the RO denied service connection for hypertension.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing) regarding the claim for service connection for hypertension.  A transcript of that hearing is of record.    
 
In October 2010, subsequent to issuance of the most recent supplemental statement of the case (SSOC) regarding the claim for service connection for hypertension, the Veteran submitted additional medical evidence in support of this claim.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).  However, as the claim for service connection for hypertension is being remanded for further development, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 10, 2007, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with regard to the claims for higher initial ratings for vertigo, lower back sprain/strain, and right hand carpal tunnel syndrome.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the claims for higher initial ratings for vertigo, lower back sprain/strain, and right hand carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).  

In correspondence received on July 10, 2007, the Veteran requested withdrawal of the appeal as to claims for higher initial ratings for vertigo, lower back sprain/strain, and right hand carpal tunnel syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to the claims for higher initial ratings for vertigo, lower back sprain/strain, and right hand carpal tunnel syndrome and they must be dismissed.


ORDER

The appeal as to the claim of entitlement to an initial rating in excess of 30 percent for vertigo is dismissed.  

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for lower back sprain/strain is dismissed.  

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for right hand carpal tunnel syndrome is dismissed.  


REMAND

The Board's review of the claims file reveals that further action on the claim remaining on appeal is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection can be granted for certain diseases, including hypertension, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Active duty includes any period of active duty for training (ADT) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INADT) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6.  

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ADT or from injury incurred or aggravated while performing INADT.  See 38 U.S.C.A. §§ 101(24), 106, 1131.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ADT. Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ADT or INADT service.  Id.  

The Veteran alleges that he has current hypertension which was aggravated by his second period of active duty service.  According to VA schedular guidelines, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 Diagnostic Code 7101 (2010).

Service treatment records reflect normotensive blood pressure readings on pre-enlistment examination in September 1967 (120/80), on separation examination in October 1969 (108/48), and on examinations for enlistment in the National Guard in August 1974 (130/80) and September 1982 (120/60).  While National Guard records include a blood pressure reading of 134/90 in on an enlistment physical examination report dated in October 1995, blood pressure was recorded as 132/66 in July 2001.  On annual medical certificates dated in May 1996, May 1997, June 1998, January 1999, March 2000, July 2001, and October 2001, the Veteran reported that he was on no medications.  In an annual medical certificate completed in April 2002, the Veteran reported that he was taking Norvasc, 5mg.  His supervisor noted that he had hypertension which was well-controlled on his present medication.  A May 2002 medical examination prior to the Veteran's entry into his second period of active duty reflects a blood pressure reading of 160/88.  Although the Veteran had a normotensive blood pressure reading, 135/85, in July 2002, blood pressure was recorded as 138/94, 156/98, and 145/115 on three separate dates in August 2002, prior to entry into his second period of active duty.  

Service treatment records from the Veteran's second period of active duty service reflect that he had a blood pressure check in October 2002, at which time his blood pressure was 162/104 (although he reported that he did not take his medication that morning).  He complained of slight swelling in the right leg.  The assessment was varicosity and the plan was to order support stockings.  The Veteran's medications at that time were Zestril, 10mg once a day and Hydrochlorothiazide, 50mg, 1/2 tablet per day.  In January 2003, the Veteran's blood pressure was recorded as 137/84.  His medications at that time included Lisinopril, 5mg daily and Hydrochlorothiazide 25mg a day.  The plan was to recheck weekly.  

Private treatment records from Dr. J.B. reflect diagnoses of and treatment for hypertension as early as May 1998, at which time the Veteran's blood pressure was normotensive (120/84 left arm, 122/86 right arm).  The pertinent assessment was hypertension, and the physician noted that blood pressure was good off medications, although the Veteran was to monitor his salt intake.  Hypertension was described as stable off medication in August 1999 (138/90 left arm, 160/92 right arm).  Blood pressure readings in February 2000 were 154/98 right arm, and 146/96 left arm.  The Veteran was started on Hydrochlorothiazide, 25mg. per day for hypertension.  In June 2000, the Veteran reported that he was unable to tolerate Hydrochlorothiazide, as such, he was started on Norvasc.  His blood pressure was 146/94.  The following year, in June 2001, blood pressure was recorded as 124/86.  The Veteran reported that he had not been taking Norvasc, but reported good blood pressure readings.  The pertinent assessment was history of hypertension, blood pressure OK off medication.  In April 2002, however, blood pressure was recorded as 136/96.  The pertinent assessment was hypertension, not well controlled, and Norvasc was increased to 10mg.  

The foregoing evidence reflects that the Veteran was on medication for hypertension (Norvasc) prior to entry into active duty in August 2002.  In fact, despite his denial that he was on medications on his March 2000 annual medical certificate, the evidence reflects that he had been placed on blood pressure medication a month earlier.  During service, he was placed on two blood pressure medications, Zestril (Lisinopril) and Hydrochlorothiazide.  A record of treatment from Dr. J.B., dated in March 2003, prior to separation from service, reflects a diagnosis of hypertension (with blood pressure recorded as 146/96).  The Veteran was advised to take Norvasc, 10mg.  By April 2004, the Veteran's blood pressure was described as controlled with Norvasc.  

As noted above, the Veteran claims that his hypertension was aggravated during his second period of active duty.  During the October 2010 hearing, he testified that he was diagnosed with hypertension around 1998 or 1999 by his private physician, but that when he was activated for service, his blood pressure was normal.  He added that he did not have problems with his blood pressure until he went through training as part of his deployment to Bosnia in 2002.  He indicated that his blood pressure medication was changed during service, and he was put on more medication.  He added that he had to have daily blood pressure checks.  He also reported that he never experienced problems with leg swelling or headaches until his deployment to Bosnia.  

The Veteran was afforded a VA examination to evaluate his claimed hypertension in May 2008.  The April 2008 examination request reflects that the RO was requesting an opinion regarding whether it was at least as likely as not that the Veteran's hypertension was related to hypertension in service.  On examination in May 2008, the Veteran reported that he was noted to have high blood pressure around 1999 in the private sector, but was advised of no treatment at the time.  He added that, a few months later, he was called back to active duty, and was noted to have high blood pressure deemed sufficiently severe to require treatment.  The physician added that "the rest is history as he has been treated for his high blood pressure ever since and the high blood pressure is uncomplicated to date."  Blood pressure readings on examination were 159/99, 156/88, and 159/93.  The diagnosis was high blood pressure, treated and uncomplicated to date.  

Because VA undertook to provide a VA examination to evaluate the claimed hypertension, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The May 2008 VA examiner did not provide an etiological opinion regarding the Veteran's diagnosed hypertension.  Accordingly, a new VA examination is needed so that a medical professional can review the record and provide a competent opinion as to whether the Veteran's current hypertension was incurred or aggravated during a period of active duty or ADT.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).  

In addition, as noted in the introduction, subsequent to the most recent SSOC, additional medical evidence pertinent to the claim for service connection for hypertension was associated with the claims file.  During the October 2010 hearing, the Veteran's representative indicated that he would be submitting additional medical evidence, and that such evidence would be accompanied by a waiver of RO consideration.  The records submitted in October 2010 were not accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304.  Accordingly, remand is required so the AMC/RO can consider this evidence in readjudicating the claim for service connection for hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for hypertension, since July 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of his hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was incurred or aggravated as a result of active service, to include any period of ADT.  In providing this opinion, the examiner should address whether the hypertension, which pre-existed the period of active duty from August 2002 to April 2003, was aggravated (i.e., permanently worsened) beyond its natural progression during or as a result of active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claim, considering all the evidence added to the claims file since issuance of the July 2010 supplemental statement of the case.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


